           Case 4:21-cv-00450-JM Document 11-2 Filed 06/15/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT FOR
                            THE EASTERN DISTRICT OF ARKANSAS

------------------------------------------------------------------ x
                                                                   :
                                                                   :
DYLAN BRANDT, et al.,                                              :
                                                                   :
                                    Plaintiffs,                    :   Case No.: 4:21-CV-00450-JM-01
                                                                   :
                                    v.                             :
                                                                   :
LESLIE RUTLEDGE, et al.,
                                                                   :
                                    Defendants.                    :
                                                                   :
                                                                   :
------------------------------------------------------------------ x


                    DECLARATION OF JOANNA BRANDT
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

                  I, Joanna Brandt, hereby declare as follows:

                  1.       I offer this Declaration in support of Plaintiffs’ Motion for a Preliminary

Injunction. I have personal knowledge of the facts set forth in this Declaration and could and

would testify competently to those facts if called as a witness.

                  2.       I am the mother of Dylan Brandt, a fifteen-year-old boy.            I live in

Greenwood, Arkansas. I own a boutique in town that I have been running for over two years.

                  3.       Sometime in or around the summer of 2019, Dylan wrote me a letter

explaining that he was my son, not my daughter. His letter said he had been feeling this way for

a long time but was struggling to find the words to express it.

                  4.       Even before Dylan came out to me, he had always dressed and acted more

like a boy. While I was not expecting Dylan to tell me he was transgender, it made sense to me.

He had always rejected all things typically “feminine.” In seventh grade, he started experiencing

depression as well as anxiety in social situations; my previously vibrant child had become shy and

                                                        -1-

                                                                                                       2
           Case 4:21-cv-00450-JM Document 11-2 Filed 06/15/21 Page 2 of 5




withdrawn. In early 2019 he started seeing a therapist to help him deal with the depression and

anxiety.

               5.      After Dylan wrote the letter, we talked a lot about what he had been feeling

and thinking. He expressed his desire to be recognized as the boy he is, and his discomfort with

his body. I started referring to him with he/him pronouns and using the name Dylan.

               6.      In the fall of 2019, Dylan entered the eighth grade. While most people were

supportive, some students were not. Some students harassed and bullied Dylan and it was clearly

increasing his anxiety and depression. Instead of sending him back to the same school in January

2020, I enrolled him in an online school.

               7.      I had hoped that keeping Dylan away from bullies would improve his

mental health, but Dylan’s depression and anxiety persisted; he continued to be quiet and

withdrawn.

               8.      After Dylan came out, I began researching how best to support him. I read

a lot about the experiences of transgender people and how to parent a transgender teenager. I

wanted to be as certain as I could that I was doing what was best for my son. I asked Dylan’s

pediatrician for advice, and she referred us to the Gender Spectrum Clinic.

               9.      We had our first appointment at the Gender Spectrum Clinic in January or

February of 2020. We met Dr. Hutchison, as well as a psychiatrist, a social worker, and a chaplain.

Dylan was diagnosed with gender dysphoria. Dr. Hutchison spent a lot of time talking with us

about what treatment options were available. She also took time to explain the requirements Dylan

would have to meet before he could receive testosterone, as well as the risks and potential side

effects. She told us that Dylan would have to continue to actively participate in therapy as part of

his overall healthcare plan. She also asked us to consider at length whether we wanted to begin



                                                -2-
         Case 4:21-cv-00450-JM Document 11-2 Filed 06/15/21 Page 3 of 5




hormone therapy, since abruptly stopping hormone treatment could have negative effects on his

health. I had many conversations with Dylan in the months that followed, and we decided that

starting hormone therapy was a necessary next step for him.

               10.     Dylan started on Depo-Provera to stop menstruation, which had been

causing him to feel extremely dysphoric. Dylan seemed to experience substantial relief once he

was able to be evaluated and treated by healthcare providers working to alleviate the extreme

distress he felt with his body.

               11.     In August of 2020, Dylan underwent a psychiatric evaluation and was

approved to begin hormone therapy. The psychiatrist told me she had no concerns about Dylan

receiving testosterone given that his gender identity was firm and long-standing. All of Dylan’s

healthcare providers agreed that this treatment was necessary for Dylan’s health and well-being.

After having done my own research and listening to my son, I agreed, and Dylan began receiving

testosterone that month.

               12.     I had Dylan’s name legally changed in August of 2020.

               13.     Dylan has now been on testosterone for over ten months.            He has

experienced changes typical of male puberty—his voice is lower, he has facial and body hair, his

face took on a more masculine shape with a square jawline, and he began to resemble my father. .

The testosterone also stopped his breast development, alleviating the dysphoria it had caused and

allowing him to fit more easily into clothing that made him feel comfortable. He looks like a

typical fifteen-year-old boy.

               14.     When people first began to recognize Dylan as the boy he is, I saw his face

light up every time. After beginning treatment, I watched Dylan go from an anxious, depressed,




                                               -3-
          Case 4:21-cv-00450-JM Document 11-2 Filed 06/15/21 Page 4 of 5




withdrawn child to a confident, happy young man who is eager to encourage and uplift everyone

around him.

               15.     I first learned about the Health Care Ban after the House had first passed it.

I could not believe that people who had never met me or my son and who had no medical expertise

would try to take away this life-saving healthcare. I was terrified for his well-being and for our

family.

               16.     We decided to attend the Senate Public Health committee meeting to share

our experience and need for gender-affirming healthcare. I spent a lot of time trying to find the

right words to convey the necessity of this care, only to find that legislators had already made up

their minds. Some committee members did not even bother to listen and instead talked with one

another, used their cell phones, or even left the room. Dylan and I offered to let any of them speak

with Dylan about his experience. No one accepted that offer.

               17.     I am terrified about the possibility of the Health Care Ban going into effect.

I can’t bear the thought of Dylan losing the progress he has made physically and emotionally. I

am afraid that if Dylan is forced to return to endogenous puberty, his gender dysphoria will

intensify, his depression will return, and he will lose the happiness and confidence he has found

since he started this treatment. I am also worried that he could face bullying in school again

because of the physical changes that might come with abruptly stopping his treatment.

               18.     After the bill passed, I began to explore options like finding a clinic in a

nearby state or moving to a state that would allow Dylan to access the care he needs. Traveling

out of state for treatment would not be financially possible. Moving would not only be financially

difficult—it would mean having to leave my business—it would also mean leaving family, friends,




                                                -4-
         Case 4:21-cv-00450-JM Document 11-2 Filed 06/15/21 Page 5 of 5




and our home. However, it may be our only option if the Health Care Ban goes into effect and

Dylan can no longer get the care he needs in Arkansas. Stopping treatment is not an option.



       I declare under penalty of perjury that the foregoing is true and correct.

       Executed in Greenwood, Arkansas on this 11th day of June, 2021.




                                                             Joanna Brandt




                                                -5-
